Title: Samuel Greenhow to Thomas Jefferson, 4 February 1814
From: Greenhow, Samuel
To: Jefferson, Thomas


          Sir.  Richmond 4th feby 1814
          I have this day recd your letter of the 31st Ulto, covering a draft on Messrs Gibson & Jefferson for $50—which has been paid. I have considered
			 it proper to acknowledge the receipt of the money; and in doing so, can not avoid expressing to you, the Satisfaction I have derived from your
			 attention to mine—your long silence left me under an impression, that I had been guilty of an impertinence in addressing a letter to you on the Subject of the Bible Society, which your reply has removed.—
          I am also gratified, that my Application has been successful as to it’s Object, because that Success assures me that you approve our Association, if the Bibles are wanted in our Country, by persons too poor to purchase them.—
          Altho’ perhaps twenty years younger than you, I also recollect when Bibles were generally found in each house; But, I respectfully suggest, that, they may be more scarce at this time, from a cause well calculated to reduce the number; Bibles were school books thirty years ago, at present, they are out of use in most schools—
          Permit me farther to encroach on your time, by add offering a few additional remarks.—
          If the Bible contains a pure System of Morality—If it adds another sanction (Religious faith) to the practise of morality—If it bases moral Conduct on the amiable sentiment of diffusive charity; Should we wait for the expression of a wish, before we will give it? If our friend or neighbor would probably be benefited by our advice, we do not hesitate to give that advice, altho’ we are aware that it may not be well received at first—If an intelligent Patriot believed that he could do some great good to his Country, he would not wait to be sollicited. Should we then wait for the expression of a wish to own possess the bible? Should we, holding a book which inculcates such morality, withhold it, until application is made—? Should we give only to those who are not able to purchase it? I think not—. For if the donations were confined to such only, so fortunate are our people generally as to pecuniary resources, that your donation would supply the demand in several Counties—
          If the Bible is a Good—or may produce one, I would distribute it, as Heaven diffuses it’s blessings, freely, and extensively as possible—I would give it to the believer and to the unbeliever—If possible, like the light of the sun or the rain of the Clouds, it should reach every house and every individual—If it shall not benefit the donee, it may benefit his heir or some member of his family—If it shall in any degree advance the morals of Society, it will arrest the progress of that Luxury, so rapidly increasing among us, and so baneful to the peace of Society and so destructive to free elective governments—It has been abused and may still again be so—But, shall we refuse to do a good, because by improper use of it, an evil results—The Book can not be chargeable with the faults of Bigots and Enthusiasts.—
          We mean not to interfere with the religion of others, But, we contemplate only to distribute the book—By our Country, I presume you mean any of the United States or their Territories—The great deficiency of Bibles in Louisiana has been satisfactorily shewn—I am told that the Bishop of Orleans has expressed a wish that a french testament may be distributed in Louisiana—An Edition of 5000 Copies is now (I believe) in press—the translation in press, is that called the Geneva translation, which does not differ materially from that in use among Protestants here, and tho’ not similar to the Latin Vulgate,
			 is approved (I am told) by the Church of Rome—To this Edition our Society mean to subscribe—In this only, have we, as yet had a view, extending beyond this State—
          I am with great Respect
          yrs &cSamuel Greenhow
        